Case 2:20-cv-13134-LVP-RSW ECF No. 1-7, PagelD.430 Filed 11/25/20 Page 1of 3

DECLARATION OF MATT CIANTAR

I, Matt Ciantar, this 17 day of November, under the penalties of perjury and

upon personal knowledge that the contents of this Declaration are true, accurate and

correct and that I am competent to testify:

1.

My name is Matt Ciantar.

I am a resident of Plymouth, Michigan.

The afternoon following the election as I was taking my normal dog
walk (mid-afternoon), I witnessed a dark van pull into the small post
office located in downtown Plymouth, MI.

I witnessed a young couple late teens / early 20’s pull into the parking
lot of the post office and proceed to exit their van (no markings) to
approach the rear of the van and opened up the back hatch and
proceeded to take 3-4 very large clear plastic bags out of the rear of the
van and walk them over to a running USPS Vehicle that appeared as if
it was “waiting” for them.

The two individuals 1 man, 1 woman proceeded to drop these bags at
the rear of the post office vehicle that was equipped with a lift gate.
There was no interaction between the couple and any USPS employee
which I felt was very odd... They did not walk inside the post office
like a normal customer to drop of mail. It was as if the postal worker

was told to meet and standby until these large bags arrived.
Case 2:20-cv-13134-LVP-RSW ECF No. 1-7, PagelD.431 Filed 11/25/20 Page 2 of 3

7.

10.

11.

As you can see in the pictures the bags were clear plastic with markings
in black on the bag and on the inside of these clear bags was another
plastic bag that was not clear (could not see what was inside) it was
black “garbage bag” looking bag. These bags were all the same, clear
bag on outside, black bag on inside, markings on the clear bag and what
looked like a black security zip tie on each back as if it were “tamper
evident” type of device to secure the bag.

I didn’t get a chance to snap a license plate of the van nor the couple
because by the time I realized I should take pictures of the bags once I
noticed that this looked “odd” they had taken off.

The other oddity was that the appearance of the couple. After the drop,
they were smiling, laughing at one another.

What I witnessed and considered that what could be in those bags could
be ballots going to the TCF center or coming from the TCF center I felt
that it was important to try and capture a picture in an indiscriminate
way.

I attach photographs that I took at the time of the bag drop. The bags
have identification markings on them that can be seen in the

photographs.

 

Matt Ciantar
Case 2:20-cv-13134-LVP-RSW ECF No. 1-7, PagelD.432 Filed 11/25/20 Page 3 of 3

 
